Citation Nr: 1518626	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  13-17 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for vascular hypertension. 

2.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant (the Veteran) is represented by: J. Michael Woods, Attorney
ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from August 26, 1986 to May 19, 2000.  

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the RO in Nashville, Tennessee, dated in October 2010 (PTSD and TDIU) and February 2012 (sleep apnea and hypertension).

Although the RO reopened the sleep apnea claim and adjudicated it on the merits, the Board must first examine whether the evidence warrants reopening of the claim.  This is significant to the Board because the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board does not have jurisdiction to review the claim on a de novo basis in the absence of a finding that new and material evidence has been submitted). 

The issue of TDIU entitlement has not been specifically adjudicated by the RO, but is a component of the appealed rating claims.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).

The Board has reviewed the physical claims file and the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  

The issue of entitlement to TDIU is addressed in the REMAND below and is therein REMANDED to the Department of Veterans Affairs Regional Office


FINDINGS OF FACT

1.  From November 14, 2011 to August 3, 2012, the Veteran's hypertension was manifested by diastolic pressure that is predominantly 110 or more, but is predominantly less than 120, and by systolic pressure that is predominantly less than 200; during this period, the Veteran's hypertension symptomatology has been fully contemplated by the rating schedule.  

2.  From August 3, 2012 to present, the Veteran's hypertension has been manifested by diastolic pressure that is predominantly less than 110 and systolic pressure that is predominantly less than 200; during this period, the Veteran's hypertension symptomatology has been fully comprehended by the rating schedule.

3.  For the entire period on appeal, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; total occupational and social impairment has not been more nearly approximated than occupational and social impairment, with deficiencies in most areas; the Veteran's PTSD symptomatology has been fully contemplated by the rating schedule.

4.  In an unappealed October 2010 rating decision, the RO denied service connection for sleep apnea; the evidence associated with the claims file subsequent to the October 2010 rating decision includes a February 2014 private opinion which addresses the unestablished fact of nexus between the Veteran's sleep apnea and a service-connected disability; this evidence is neither cumulative nor redundant of evidence previously of record, and it raises a reasonable possibility of substantiating the claim.  

5.  Sleep apnea is not etiologically related to service or to any service-connected disability.  



CONCLUSIONS OF LAW

1.  From November 14, 2011 to August 3, 2012, the criteria for a disability rating of 20 percent for hypertension are met; the criteria for a rating in excess of 20 percent are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7101 (2014).

2.  From August 3, 2012 to present, the criteria for a disability rating in excess of 10 percent for hypertension are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7101 (2014).

3.  The criteria for a disability rating of 70 percent for PTSD are met for the entire appeal period; the criteria for a rating higher than 70 percent are not met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2014).

4.  The criteria for reopening service connection for sleep apnea are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2014).

5.  Sleep apnea was not incurred in service and is not proximately due to or a result of any service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hypertension

The Veteran is seeking a disability rating in excess of 10 percent for hypertension.

This appeal arises from a service connection claim received at the RO on November 14, 2011.  In the February 2012 rating decision, the RO granted service connection and assigned an initial rating of 0 percent for hypertension, pursuant to Diagnostic Code 7101, effective November 14, 2011.  In an April 2013 rating decision, the RO increased the disability rating for hypertension to 10 percent, effective November 14, 2011.  As higher ratings are still available, and the Veteran is presumed to seek the maximum available benefit, the RO's action did not resolve the appeal.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).

Ratings for hypertensive vascular disease are assigned under Diagnostic Code 7101.  Under that diagnostic code a 60 percent rating is for assignment if diastolic pressure is predominantly 130 or more; a 40 percent rating is assigned if diastolic pressure is predominantly 120 or more; a 20 percent rating is assigned if diastolic pressure is predominantly 110 or more, or systolic pressure is predominantly 200 or more; a 10 percent rating is assigned if diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, or as a minimum evaluation for an individual with a history of diastolic pressure that is predominantly 100 or more who requires continuous medication for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101. 

Pertinent to the period on appeal (since November 14, 2011), blood pressure readings are as follows:

Date
Systolic/
Diastolic
Date
Systolic/
Diastolic
Dec 2011
172/
102
Jul 2012
166/
120
Feb 2012
178/
119
Jul 2012
140/
108
Feb 2012
178/
118
Aug 2012
133/
91
Feb 2012
176/
125
Aug 2012
133/
88
Apr 2012
167/
118
Oct 2012
148/
88
Apr 2012
177/
122
Dec 2012
147/
95
May 2012
170/
121
Dec 2012
138/
88
May 2012
154/
113
Dec 2012
149/
94






Thus, during the period on appeal, there are no recordings of systolic pressure of 200 or more.  Out of 16 total readings, diastolic pressure has been 110 or more on 8 readings.  Diastolic pressure has been under 110 on 8 readings.  Therefore, in consideration of the entire appeal period, readings of 110 or more are not predominant, they are equivalent.  

Moreover, as there are distinct patterns of higher and lower readings, the Board finds that a staged rating is appropriate in this case.  From November 14, 2011 to August 3, 2012, the date of first reading less than 110 (the July 2012 readings were both taken on July 11, 2012), a 20 percent rating is warranted.  A rating in excess of 20 percent is not warranted for that period as diastolic readings were not predominantly 120 or more.  Of the 10 readings during this period, only 4 were 120 or more.  The remaining 6 were less than 120.  With respect to the readings of 120 or more, there is no distinct period that would support a further staged rating.  

From August 3, 2012 to present, the criteria for a rating in excess of 10 percent are not met and are not more nearly approximated than the criteria for a 10 percent rating as diastolic readings were not predominantly 110 or more.  In fact, none of the readings during this period was 110 or more.  

The Veteran, as a lay person, is competent to describe his observable symptoms and their effect on his daily activities; however, he has provided no specific descriptions regarding hypertension, but has asserted only that records from the Chattanooga VA outpatient clinic support his claim.  These records have been reviewed and are the basis of the Board's findings above. 

In summary, while the evidence substantiates an increased 20 percent rating from November 14, 2011 to August 3, 2012, the weight of the evidence is against any rating in excess of 20 percent during that period, and is against any rating in excess of 10 percent since August 3, 2012.  Hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Posttraumatic Stress Disorder 

The Veteran is seeking a disability rating in excess of 50 percent for PTSD.

This appeal arises from a service connection claim received at the RO on July 12, 2010.  In the October 2010 rating decision, the RO granted service connection and assigned an initial rating of 50 percent for PTSD, pursuant to Diagnostic Code 9411, effective July 12, 2010.  

In the process of evaluating a mental disorder, VA is required to consider a number of pertinent factors, such as the frequency, severity, and duration of a veteran's psychiatric symptoms.  See 38 C.F.R. § 4.126.  After consideration of these factors, and based on all the evidence of record that bears on occupational and social impairment, VA must assign a disability rating that most closely reflects the level of social and occupational impairment a veteran is suffering.

The VA Secretary, acting within his authority to adopt and apply a schedule of ratings, chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the VA Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (1992).  The schedular criteria incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130.  

The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Pertinent to the claim on appeal, the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities: 

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, Diagnostic Code 9411.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

Here, the Board finds that while certain symptoms have increased in severity in recent years (see February 2014 report from private psychologist noting the Veteran is more socially isolated and withdrawn (even from his family) than he has been in the past), the Veteran's symptomatology picture has been generally consistent throughout the period on appeal and has most closely approximated the criteria for a 70 percent rating.  

As noted above, the Veteran submitted a report from a private psychologist dated in February 2014.  The private psychologist completed a VA Form 21-0960P-3 (Disability Benefits Questionnaire) as part of her report.  On that form, the private psychologist indicated that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood, i.e., the criteria for a 70 percent rating.  

Specific symptoms found to be present included near-continuous panic or depression affecting the ability to function independently, appropriately and effectively and inability to establish and maintain effective relationships.  These are specific examples listed in the rating criteria as being of the type and degree contemplated for a 70 percent rating.  Regarding the report of near-continuous panic, the private psychologist found that the Veteran cannot sustain the stress from a competitive work environment and cannot be expected to engage in gainful activity due to his PTSD.  

In addition, the private psychologist reported that the Veteran's concentration was variable, and he struggles remembering basic information.  According to the private psychologist, the Veteran reported trouble with short- and long-term memory.  She also specifically found that the Veteran's judgment was poor. 

The private psychologist assigned a current GAF score of 50, which is consistent with serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

Based on symptomatology of the type and degree contemplated for a 70 percent rating, a corresponding GAF score, and a specific finding that the criteria for a 70 percent rating are met, the Board concludes that, at least since the February 2014 examination, the criteria for a 70 percent rating for PTSD are met.  

As noted above, the period on appeal encompasses the period since the July 12, 2010 effective date for the grant of service connection for PTSD.  Thus, the Board must also consider whether a 70 percent rating is warranted for that period.  A VA examiner who assessed the Veteran in August 2010 reported generally similar findings, although it is important to note that the primary purpose of that examination was to determine whether service connection for PTSD was warranted.  The VA examiner found the Veteran's symptoms ranged from moderate to severe.  

The Board notes that the VA examiner provided confusing guidance on the specific rating criteria.  Just as with the private psychologist, he indicated "Yes" to the question, "do PTSD signs and symptoms result in deficiencies in the following areas (judgment, thinking, family relations, work, mood, or school)" (original in all capitals).  However, he separately indicated "No" to whether there were deficiencies in the areas of work, thinking, or judgment.  He indicated "No" to the area of "school (if applicable) ?"  However, he did not specify whether the "No" was intended to address deficiencies in school, or whether it was intended to address the applicability "(if applicable) ?" of the area of school.  

The Board observes that the findings in the August 2010 report regarding work and thinking appear to conflict with findings of diminished concentration and memory reported by the private psychologist.  While this may be evidence of a worsening of symptoms since the August 2010 examination, evaluations by a VA psychiatrist in May 2009 and August 2009 would appear to substantiate the Veteran's reports of impaired concentration.  Those examiners, a VA psychiatrist and VA psychologist, each reported that the Veteran had a hard time concentrating during the day.  Those reports each assign a GAF score of 55, as compared to the August 2010 GAF score of 60.  While these scores are all in the same range, reflecting moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers), they indicate a somewhat greater level of impairment than the score assigned by the August 2010 VA examiner.  

In sum, the actual date when it became factually ascertainable that the increase in disability occurred so as to warrant a 70 percent rating is not clear from a review of the record.  The evidence suggests that the Veteran's symptomatology has been variable, but that it has, throughout the period on appeal, included symptoms of the type and degree contemplated for a 70 percent rating.  Indeed, this finding is entirely consistent with the assessment of the August 2010 VA examiner that the Veteran's level of impairment ranged from moderate to severe.  With resolution of all reasonable doubt in favor of the claim, the Board concludes that a 70 percent rating is warranted for the entire period of this appeal.  

After a review of all of the evidence, the Board finds that the evidence does not more nearly approximate total occupational and social impairment than it does occupational and social impairment with deficiencies in most areas.  Notably, neither the VA examiner (August 2010) nor the private psychologist (February 2014) found that there was total occupational and social impairment in the Veteran's case.  

There are no descriptions of symptoms of the type and degree contemplated by disorientation to time or place, or intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  The February 2014 examination report identifies no issues with spatial orientation or inability to perform activities of daily living.  The August 2010 examination report reflects that orientation was intact to person, time, and place, his appearance was clean, and he was able to maintain minimum personal hygiene.  

Despite the acknowledged problems with memory and concentration, there are no descriptions of symptoms of the type and degree contemplated by gross impairment in thought processes or communication, or memory loss for names of close relatives, own occupation, or own name.  The February 2014 examination report identifies no issues with speech or communication, and finds that the Veteran did not exhibit memory loss for names of close relatives, own occupation, or own name.  The August 2010 examination report reflects that his speech was unremarkable and his memory was assessed as normal.  

There is also no description of symptoms of the type and degree contemplated by persistent delusions or hallucinations, grossly inappropriate behavior, or persistent danger of hurting self or others.  The February 2014 examination report identifies no issues with delusions or hallucinations, grossly inappropriate behavior or persistent danger of hurting self or others.  The August 2010 examination report reflects that there were no delusions or hallucinations and there was no inappropriate behavior.  The Veteran had good impulse control with no episodes of violence.  

While psychiatric symptomatology has caused significant and, at times, severe impairment in both occupational and social functioning, which has affected most areas of the Veteran's life, at no time pertinent to this appeal has there been total impairment in occupational and social functioning as contemplated by the symptoms exemplified in the rating criteria.  The Veteran has always retained the ability to function to some extent in occupational and social realms.  The gross impairment of behavior resulting in severe disorientation of the individual which is contemplated by the 100 percent rating criteria, is simply not evident in this case at any time.  

As total occupational and social impairment is not more nearly approximated than occupational and social impairment with deficiencies in most areas, the Board concludes that a 100 percent rating for the service-connected psychiatric disability is not warranted at any time.  To that extent, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected psychiatric disability and hypertension are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his treatment records support a higher rating for hypertension, and that his psychiatric disability is more severe than is reflected by the assigned ratings.  

The Board also finds that the schedular rating criteria fully contemplate the Veteran's service-connected vascular hypertension.  The criteria specifically provide for ratings based on the presence of elevated blood pressure and the need for medication to control blood pressure.  The Board finds that the specific reference to medications for control of blood pressure in the rating schedule means that any expected side effects of such medications are also contemplated.  Such factors are explicitly part of the schedular rating criteria.  

The Board also finds that all of the Veteran's PTSD symptoms are either explicitly part of the schedular rating criteria under the general formula for rating mental disorders at 38 C.F.R. § 4.130; are analogous to the schedular rating criteria (see 38 C.F.R. §§ 4.20, 4.21), or are "like or similar to" the schedular rating criteria (see Mauerhan at 442-43).  The schedular rating criteria specifically provide for disability ratings based on a combination of history and clinical findings.  The Veteran's symptoms of irritability, social withdrawal, depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss are specifically included in the rating schedule, and the assigned disability rating specifically rates based on the degree of occupational and social impairment, including due to specific symptomatology.  The GAF scores indicated in the DSM-IV, which reflect overall degree of impairment due to psychiatric disorders, and which the Board weighed and considered in this case, are part of the schedular rating criteria.  

Because the schedular rating criteria are adequate to rate the Veteran's service-connected PTSD and hypertension, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  The Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014). 

Service Connection for Sleep Apnea

In an April 2009 rating decision, the RO denied service connection for a sleep disorder.  The Veteran filed an application to reopen in July 2010, and in an October 2010 rating decision, the RO denied service connection specifically for sleep apnea.  

The evidence of record in October 2010 established a diagnosis of sleep apnea, but did not contain evidence relating the diagnosis to service or to a service-connected disability.  Since the October 2010 decision, the evidence received includes a February 2014 opinion from a private physician which addresses a relationship between sleep apnea and a service-connected disability.  

As a nexus between sleep apnea and service or a service-connected disability was an unestablished fact at the time of the October 2010 decision, this evidence is new and material, and reopening of the claim is warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Proving service connection requires (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection may also be established the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App.439, 448 (1995).  

Service treatment records reveal no complaint of, diagnosis of, or treatment for, sleep apnea.  The Veteran filed service connection claims in June 2000 and December 2004, but did not mention that he had sleep apnea.  While a veteran's inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it is reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated as early as June 2000 that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in several other instances where he believed himself entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting, than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a sleep apnea, when viewed in the context of action regarding several other claims, is reasonably interpreted as indicative of the lack of associated symptomatology at that time.  

In addition, VA outpatient clinic examinations on July 31, 2002 and May 12, 2004 make no reference to sleep apnea despite including comprehensive reviews of bodily systems, including respiratory and throat.  

The first reference to sleep apnea comes in an August 25, 2006 VA Primary Care Clinic note.  The Veteran reported his concern that it might be related to exposure to "dust and such" in the Persian Gulf.  

A private sleep study dated November 10, 2008 includes a diagnosis of obstructive sleep apnea.  However, there is no medical opinion that purports to relate sleep apnea to service.  The Veteran's speculation that it may be related to dust in the Persian Gulf is not competent medical evidence.  He has not reported the onset of symptoms in service, and the normal clinical findings in July 2002 and May 2004 are probative evidence that the Veteran did not have sleep apnea as recently as May 2004.  

The Veteran has obtained an opinion from a private physician relating the Veteran's obstructive sleep apnea to his service-connected PTSD (see February 20, 2014, H. Skaggs, M.D.).  According to Dr. Skaggs, it is as likely as not that the Veteran's PTSD aided in the development of and permanently aggravates his sleep apnea.  

The opinion of Dr. Skaggs is explicitly based on an article, the summary of which was submitted with the opinion.  However, the thrust of the article appears to support the opposite causal effect than that endorsed in the opinion of the private physician.  In other words, the article appears primarily to support the proposition that sleep apnea can cause or worsen the effects of PTSD, or conversely, that treatment of sleep apnea can lessen or ameliorate symptoms of PTSD.  The authors note that "recent epidemiologic studies link untreated OSA to multiple psychiatric condition, including depression and anxiety," however, the title of that study is: "The effects of breathing-related sleep disorders on mood disturbances in the general population."  This title clearly implies that sleep apnea affects PTSD, not the reverse.  See Association of Psychiatric Disorders and Sleep Apnea in a Large Cohort.  To the extent any effect of PTSD on sleep apnea is discussed, e.g., an "arousal-based mechanism initiated by posttraumatic stress," it is stated in the article in inconclusive terminology, e.g., "authors have suggested."  

Medical evidence which merely indicates that a particular etiology is possible is too speculative in nature to establish the relationship.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  It follows that a conclusively stated opinion that is supported by a speculative rationale must also be interpreted as speculative.  

While the Board professes no medical expertise, the Board is obligated under 38 U.S.C.A. § 7104(d) to analyze the probative value of all evidence.  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to medical opinions is within the province of the adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

While Dr. Skaggs has phrased the opinion in conclusive terms, the article cited by Dr. Skaggs as the rationale for his opinion does not address the claimed etiology in conclusive terminology.  Therefore, the Board finds that the opinion must be assigned little probative weight.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  

There is no opinion based on a non-speculative rationale that purports to relate sleep apnea to a service-connected disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), determining the etiology of sleep apnea falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

As a preponderance of the evidence is against a relationship between sleep apnea and service or a service-connected disability, the Board concludes that service connection for sleep apnea is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

The rating claims arise from the Veteran's disagreement with the initial ratings assigned for PTSD and hypertension after the grant of service connection.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003.  A notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to downstream elements.  Id.  

The Veteran does not assert that there has been any deficiency in the notice provided to him in July 2010 (PTSD), August 2011 (sleep apnea), and December 2011 (hypertension) under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The RO has also obtained a thorough medical examination regarding each rating claim, and the Veteran has submitted an examination by a private psychologist.  The Veteran has made no specific allegations as to the inadequacy of any examination or opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

The Board acknowledges that the Veteran has not been afforded a VA medical examination with respect to the service connection claim.  However, the Board finds that a VA examination is not necessary in order to decide this claim.  The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  

On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  

Here, as the only evidence that the Veteran's claimed sleep apnea is related to his military service is his own conclusory generalized lay statements, which are unsupported by even speculative medical evidence.  The only evidence that the claimed sleep apnea is related to a service-connected disability is an opinion which the Board has deemed essentially speculative.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  


ORDER

From November 14, 2011 to August 3, 2012, a disability rating for hypertension of 20 percent, but not higher, is granted.

Since August 3, 2012, a disability rating for hypertension in excess of 10 percent is denied. 

A disability rating of 70 percent, but not higher, for PTSD is granted. 

Reopening of service connection for sleep apnea is granted.  

Service connection for sleep apnea is denied.


REMAND

The RO has not yet adjudicated the issue of TDIU entitlement.  That issue is inextricably intertwined with the increased rating granted above.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  

Accordingly, these issues are REMANDED for the following action:

1.  Request that the Veteran identify any outstanding VA or private medical records.  Take appropriate efforts to obtain any records identified.  

2.  After implementing the increased ratings for hypertension and PTSD, adjudicate the issue of TDIU entitlement.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The remanded issue must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


